Case: 20-1778    Document: 41     Page: 1   Filed: 02/03/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  PAUL D. JOHNSON,
                   Claimant-Appellant

                             v.

  DAT TRAN, ACTING SECRETARY OF VETERANS
                    AFFAIRS,
               Respondent-Appellee
              ______________________

                        2020-1778
                  ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-7030, Judge Joseph L. Toth.
                 ______________________

                Decided: February 3, 2021
                 ______________________

    PAUL D. JOHNSON, Raiford, FL, pro se.

     MICHAEL D. SNYDER, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent-appellee. Also represented by
 JEFFREY B. CLARK, ROBERT EDWARD KIRSCHMAN, JR.,
 LOREN MISHA PREHEIM; AMANDA BLACKMON, Y. KEN LEE,
 Office of General Counsel, United States Department of
 Veterans Affairs, Washington, DC.
                   ______________________
Case: 20-1778     Document: 41    Page: 2    Filed: 02/03/2021




 2                                          JOHNSON   v. TRAN



     Before PROST, Chief Judge, SCHALL and REYNA, Circuit
                           Judges.
 PER CURIAM.
      Paul D. Johnson appeals the decision of the United
 States Court of Appeals for Veterans Claims (“Veterans
 Court”) denying his petition for a writ of mandamus to com-
 pel the Secretary of Veteran Affairs to ascertain the nature
 of certain (counterfeit) checks deposited into Mr. Johnson’s
 inmate trust fund account. See Johnson v. Wilkie, No. 19-
 7030, 2019 WL 6315416 (Vet. App. Nov. 26, 2019). For the
 reasons below, we dismiss for lack of jurisdiction.
                        BACKGROUND
     Mr. Johnson is a veteran who served in Vietnam in
 1968. But this appeal does not involve service-connected
 benefits (or any benefits at all). Rather, the compensation
 Mr. Johnson received—which he apparently is not entitled
 to and did not request—consisted of counterfeit checks.
     Mr. Johnson is incarcerated in Florida. In February
 2018, two checks were deposited into Mr. Johnson’s inmate
 trust fund account, in the amounts of $2,784.49 and
 $706.51. For each check, the account statement listed the
 remitter as “VA Administration.” In August 2018, the Flor-
 ida Department of Corrections (“FDC”) informed Mr. John-
 son that his checks from the “VA Administration” had been
 returned and determined by the Internal Revenue Service
 to be “counterfeit.” S.A. 17–18. The FDC then placed a lien
 on Mr. Johnson’s account in the amount of $3,491.00 (the
 total amount of the two February 2018 checks). S.A. 16.
      Seeking to unfreeze the funds, Mr. Johnson requested
 a waiver of indebtedness from the Department of Veterans
 Affairs (“VA”) in January 2019. S.A. 19–20. In May 2019,
 the VA informed Mr. Johnson that based on its records he
 “[is] not in receipt of compensation or pensions benefits.”
 S.A. 24. The VA further explained that its “records do not
 reflect any monetary payment being issued to
Case: 20-1778        Document: 41   Page: 3   Filed: 02/03/2021




 JOHNSON   v. TRAN                                          3



 [Mr. Johnson]” and that “[c]urrently [Mr. Johnson] ha[s]
 no pending claims with the VA Regional Office.” Id.
      Subsequently, in August 2019, Mr. Johnson submitted
 a petition to the Veterans Court for a writ of mandamus to
 compel the VA to “resolve the issue of the alleged Counter-
 feit Checks” deposited into Mr. Johnson’s inmate trust
 fund account, remove the $3,491.00 lien placed thereon,
 and forgive any debt related to the counterfeit checks. The
 Veterans Court denied Mr. Johnson’s petition for lack of ju-
 risdiction, concluding that “[t]he information before the
 Court indicates that VA has nothing directly to do with this
 controversy.” See Johnson, 2019 WL 6315416, at *2. The
 Veterans Court noted that “Mr. Johnson does not dispute
 the checks deposited in his inmate trust account were coun-
 terfeit and not issued by VA” and that “[Mr. Johnson’s] pe-
 tition never asserts that he is entitled to receive VA
 benefits.” Id. at *1. The court also found that “the evidence
 supplied by VA confirms that [Mr. Johnson] is not [entitled
 to VA benefits]” and that “there are no issues involved here
 that could properly be the subject of an eventual Board de-
 cision.” Id. at *1–2. Mr. Johnson appealed.
                           DISCUSSION
     We have limited jurisdiction to review decisions by the
 Veterans Court. Under 38 U.S.C. § 7292 (d)(2), except to
 the extent that an appeal presents a constitutional issue,
 we may not “review (A) a challenge to a factual determina-
 tion, or (B) a challenge to a law or regulation as applied to
 the facts of a particular case.” See also Conway v. Principi,
 353 F.3d 1369, 1372 (Fed. Cir. 2004) (“[W]e cannot review
 applications of law to fact.”). We have jurisdiction, how-
 ever, to “decide all relevant questions of law.” 38 U.S.C.
Case: 20-1778     Document: 41     Page: 4    Filed: 02/03/2021




 4                                            JOHNSON   v. TRAN



 § 7292(d)(1). We conclude that we lack jurisdiction to re-
 view any of the issues raised by Mr. Johnson. 1
     First, Mr. Johnson argues that the VA should be con-
 sidered a “party” to this controversy and that the Veterans
 Court erred in finding that the VA was not directly in-
 volved. Mr. Johnson’s theory appears to be that the VA is
 directly involved because his inmate trust fund account
 statement listed “VA Administration” as remitter of the
 checks in question. This is perhaps the decisive issue. But
 the Veterans Court’s determination that the checks were
 counterfeit and not issued by the VA “is a factual question
 over which we lack jurisdiction.” Roberts v. Shinseki, 647
 F.3d 1334, 1339 n.4 (Fed. Cir. 2011). Indeed, in his reply
 brief, Mr. Johnson acknowledges that his assertion that
 the VA remitted the checks challenges a factual determi-
 nation by the Veterans Court.
     Second, Mr. Johnson asserts that the VA had a duty
 under the United States Code and Code of Federal Regula-
 tions to report the issue of the counterfeit checks to appro-
 priate authorities but failed to do so.          In support,
 Mr. Johnson cites 31 U.S.C. § 310 and 38 C.F.R. §§ 1.203–
 1.204. In particular, Mr. Johnson points out that 38 C.F.R.
 § 1.203 states that “[i]nformation about actual or possible
 violations of criminal laws related to VA programs, opera-
 tions, facilities, or involving VA employees . . . will be re-
 ported by VA management officials to the VA police.” But
 the Veterans Court found that the counterfeit checks did
 not arise from any VA program or benefit. Johnson, 2019
 WL 6315416, at *1. Thus, 38 C.F.R. § 1.203 does not confer
 jurisdiction here. Nor do the other statutes and regula-
 tions cited by Mr. Johnson. The Veterans Court only ap-
 plied the relevant law to the facts of the case. Absent a
 constitutional issue, we do not have jurisdiction to review


     1  We have also considered Mr. Johnson’s “Memoran-
 dum in Lieu of Oral Argument” (ECF No. 39).
Case: 20-1778        Document: 41    Page: 5   Filed: 02/03/2021




 JOHNSON   v. TRAN                                           5



 the application of law to fact. 38 U.S.C. § 7292(d)(2); see
 also Conway, 353 F.3d at 1372; Payne v. McDonald, 587 F.
 App’x 649, 651 (Fed. Cir. 2014) (explaining that we do not
 have jurisdiction to consider a “mere recitation of statutes
 and regulations contemplat[ing] a legal question[] [that]
 nevertheless fails to identify how the Veterans Court mis-
 construed the statutes and regulations or improperly de-
 cided a rule of law”).
     Third, Mr. Johnson requests a “remedy” from the VA
 or another agency to address the issue of the counterfeit
 checks. But the Veterans Court found that there are no
 issues involved here that could properly be the subject of
 an eventual Board decision. Johnson, 2019 WL 6315416,
 at *2. The Veterans Court further determined that it had
 no authority to order the VA to compel other entities to in-
 vestigate the counterfeit checks under the circumstances of
 this case. See id. at *1. We do not have jurisdiction to re-
 view such application of law to fact. 38 U.S.C. § 7292(d)(2).
      Fourth, Mr. Johnson requests relief under 38 U.S.C.
 §§ 503, 5120, and other related statutes and regulations re-
 garding benefits administered by the VA. However, the
 Veterans Court found that Mr. Johnson is currently not en-
 titled to receive VA benefits. This is a factual question over
 which we lack jurisdiction.
                          CONCLUSION
    We have considered Mr. Johnson’s remaining argu-
 ments and find them unpersuasive. For the foregoing rea-
 sons, we dismiss this appeal for lack of jurisdiction.
                          DISMISSED
                             COSTS
     No costs.